                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                              CASE NO. 4:16-CV-00084-M



 JACK HOWARD COX, SR., Executor of               )
 the Estate of Percy Ray Cox, Deceased,          )
                                                 )
                                  Plaintiff,     )                   ORDER
                                                 )
 V.                                              )
                                                 )
 AGCO Corp. et al.,                              )
                                                 )
                                  Defendants.    )




       This matter is before the court on the Motion to Dismiss with Prejudice as to Defendant

Morse TEC, LLC f/k/a BorgWarner Morse TEC LLC, and Successor-by-Merger to Borg-Warner

Corporation [DE-4 70]. Under Rule 41 ( a)(2), the action against Morse TEC, LLC may be dismissed

only by court order, on such terms as the court considers proper. Given that the parties both consent

to the dismissal, the court will not presume the existence of any prejudice. The motion is hereby

GRANTED and all of Plaintiff's claims against Morse TEC, LLC are hereby DISMISSED WITH

PREIDDICE, each party to bear its own costs.
                                   ~
       SO ORDERED this the 2b day of November, 2020.


                                                        ,;;?41 £ {!1=~F!L
                                                         RICHARD E. MYERS II
                                                         U.S. DISTRICT COURT JUDGE




          Case 4:16-cv-00084-M Document 471 Filed 11/20/20 Page 1 of 1
